                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 1 of 8 Page ID #:1



                        1   RUSS, AUGUST & KABAT
                            Reza Mirzaie (CA SBN 246953)
                        2   rmirzaie@raklaw.com
                            Marc A. Fenster (CA SBN 181067)
                        3   mfenster@raklaw.com
                            Brian D. Ledahl (CA SBN 186579)
                        4   bledahl@raklaw.com
                            James A. Milkey (CA SBN 281213)
                        5   jmilkey@raklaw.com
                            Christian W. Conkle (CA SBN 306374)
                        6   cconkle@raklaw.com
                            Jonathan Ma (CA SBN 312773)
                        7   jma@raklaw.com
                            12424 Wilshire Blvd., 12th Floor
                        8   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        9   Facsimile: (310) 826-6991
                       10
                            Attorneys for Plaintiff
                       11   SONRAI MEMORY LIMITED
RUSS, AUGUST & KABAT




                       12
                       13
                                               UNITED STATES DISTRICT COURT
                       14
                                              CENTRAL DISTRICT OF CALIFORNIA
                       15
                                                           WESTERN DIVISION
                       16
                       17   SONRAI MEMORY LIMITED,                   Case No. 8:21-cv-01040
                       18                     Plaintiff,
                       19                                            COMPLAINT FOR PATENT
                                                                     INFRINGEMENT
                       20   vs.

                       21   WESTERN DIGITAL                          DEMAND FOR JURY TRIAL
                            CORPORATION,
                       22                     Defendant.
                       23
                       24
                       25
                       26
                       27
                       28


                                                               COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 2 of 8 Page ID #:2



                        1                                       COMPLAINT
                        2         1.     This is an action for patent infringement arising under the Patent Laws
                        3   of the United States of America, 35 U.S.C. § 1 et seq., in which Plaintiff Sonrai
                        4   Memory Limited (“Plaintiff” or “Sonrai”) makes the following allegations against
                        5   Defendant Western Digital Corporation (“Defendant” or “Western Digital”):
                        6                               NATURE OF THE ACTION
                        7         2.     This complaint arises from Defendant’s unlawful infringement of the
                        8   following United States patents owned by Plaintiff, which relate to improvements in
                        9   charge pump circuits, United States Patent No. 6,724,241 (the “’241 Patent”), and
                       10   portable memory devices with both volatile and non-volatile memory, United States
                       11   Patent No. 6,920,527 (the “’527 Patent”) (collectively, the “Asserted Patents”).
RUSS, AUGUST & KABAT




                       12                                      THE PARTIES
                       13         3.     Plaintiff Sonrai Memory Limited is a limited liability company
                       14   organized and existing under the laws of Ireland, with its principal place of business
                       15   at The Hyde Building, Suite 23, The Park, Carrickmines, Dublin 18, Ireland. Sonrai
                       16   is the sole owner by assignment of all right, title, and interest in the Asserted Patents.
                       17         4.     On information and belief, Defendant Western Digital Corporation is a
                       18   corporation organized under the laws of Delaware, with its principal place of
                       19   business at 5601 Great Oaks Parkway, San Jose, California 95119. Defendant
                       20   Western Digital Corporation can be served at the address for its agent for service,
                       21   Corporation Service Company, 2710 Gateway Oaks Drive, Suite 150N, Sacramento,
                       22   CA 95833.
                       23                             JURISDICTION AND VENUE
                       24         5.     This action arises under the patent laws of the United States, Title 35 of
                       25   the United States Code. This Court has original subject matter jurisdiction pursuant
                       26   to 28 U.S.C. §§ 1331 and 1338(a).
                       27         6.     This Court has personal jurisdiction over Defendant in this action
                       28   because Defendant has committed acts within this District giving rise to this action

                                                                        2
                                                                   COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 3 of 8 Page ID #:3



                        1   and has established minimum contacts with this forum such that the exercise of
                        2   jurisdiction over Defendant would not offend traditional notions of fair play and
                        3   substantial justice. Defendant, directly and through subsidiaries or intermediaries,
                        4   has committed and continues to commit acts of infringement in this District by,
                        5   among other things, importing, offering to sell, and selling products that infringe the
                        6   asserted patents.
                        7         7.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b).
                        8   Defendant is registered to do business in California, and on information and belief,
                        9   Defendant has transacted business in this District by, among other things, making,
                       10   using, offering to sell, selling, and importing products that infringe the Asserted
                       11   Patents. Defendant has a regular and established place of business in this District,
RUSS, AUGUST & KABAT




                       12   including an office located at 3355 Michelson Dr., Suite 100, Irvine, California
                       13   92612.
                       14                                         COUNT I
                       15                       INFRINGEMENT OF PATENT NO. 6,724,241
                       16         8.     Plaintiff realleges and incorporates by reference the foregoing
                       17   paragraphs as if fully set forth herein.
                       18         9.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent
                       19   No. 6,724,241, entitled “Variable Charge Pump Circuit with Dynamic Load.” The
                       20   ’241 Patent was duly and legally issued by the United States Patent and Trademark
                       21   Office on April 20, 2004. A true and correct copy of the ’241 Patent is attached as
                       22   Exhibit 1.
                       23         10.    On information and belief, Defendant makes, uses, offers for sale, sells,
                       24   and/or imports certain products and services, including without limitation products
                       25   with SanDisk/Toshiba 64L 3D NAND flash chips, for example, the WD Ultrastar
                       26   SN630 WUS3BA196C7P3E3 (“Accused Products”), that directly infringe, literally
                       27   and/or under the doctrine of equivalents, one or more claims of the ’241 Patent.
                       28

                                                                       3
                                                                   COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 4 of 8 Page ID #:4



                        1         11.    Defendant also knowingly and intentionally induces infringement of
                        2   one or more claims of the ’241 Patent in violation of 35 U.S.C. § 271(b). Through
                        3   at least the filing and service of this Complaint, Defendant has had knowledge of the
                        4   ’241 Patent and the infringing nature of the Accused Products. Despite this
                        5   knowledge of the ’241 Patent, Defendant continues to actively encourage and
                        6   instruct its customers and end users (for example, through user manuals and online
                        7   instruction materials on its website) to use the Accused Products in ways that directly
                        8   infringe the ’241 Patent. Defendant does so knowing and intending that its customers
                        9   and end users will commit these infringing acts. Defendant also continues to make,
                       10   use, offer for sale, sell, and/or import the Accused Products, despite its knowledge
                       11   of the ’241 Patent, thereby specifically intending for and inducing its customers to
RUSS, AUGUST & KABAT




                       12   infringe the ’241 Patent through the customers’ normal and customary use of the
                       13   Accused Products.
                       14         12.    Defendant has also infringed, and continues to infringe, one or more
                       15   claims of the ’241 Patent by selling, offering for sale, or importing into the United
                       16   States, the Accused Products, knowing that the Accused Products constitute a
                       17   material part of the inventions claimed in the ’241 Patent, are especially made or
                       18   adapted to infringe the ’241 Patent, and are not staple articles or commodities of
                       19   commerce suitable for non-infringing use. Defendant has been, and currently is,
                       20   contributorily infringing the ’241 Patent in violation of 35 U.S.C. §§ 271(c) and (f).
                       21         13.    The Accused Products satisfy all claim limitations of one or more
                       22   claims of the ’241 Patent. A claim chart comparing exemplary independent claim 1
                       23   of the ’241 Patent to representative Accused Products is attached as Exhibit 2.
                       24         14.    By making, using, offering for sale, selling and/or importing into the
                       25   United States the Accused Products, Defendant has injured Plaintiff and is liable for
                       26   infringement of the ’241 Patent pursuant to 35 U.S.C. § 271.
                       27         15.    As a result of Defendant’s infringement of the ’241 Patent, Plaintiff is
                       28   entitled to monetary damages in an amount adequate to compensate for Defendant’s

                                                                      4
                                                                  COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 5 of 8 Page ID #:5



                        1   infringement, but in no event less than a reasonable royalty for the use made of the
                        2   invention by Defendant, together with interest and costs as fixed by the Court.
                        3         16.    Defendant’s infringing activities have injured and will continue to
                        4   injure Plaintiff, unless and until this Court enters an injunction prohibiting further
                        5   infringement of the ’241 Patent, and, specifically, enjoining further manufacture,
                        6   use, sale, importation, and/or offers for sale that come within the scope of the patent
                        7   claims.
                        8                                         COUNT II
                        9                    INFRINGEMENT OF PATENT NO. 6,920,527
                       10         17.    Plaintiff realleges and incorporates by reference the foregoing
                       11   paragraphs as if fully set forth herein.
RUSS, AUGUST & KABAT




                       12         18.    Plaintiff owns by assignment all rights, title, and interest in U.S. Patent
                       13   No. 6,920,527, entitled “Portable RAM drive.” The ’527 Patent was duly and legally
                       14   issued by the United States Patent and Trademark Office on July 19, 2005. A true
                       15   and correct copy of the ’527 Patent is attached as Exhibit 3.
                       16         19.    On information and belief, Defendant makes, uses, offers for sale, sells,
                       17   and/or imports certain products and services, including without limitation SSDs
                       18   having Marvell SSD Controllers, for example the Sandisk Ultra 3D SSD (“Accused
                       19   Products”), that directly infringe, literally and/or under the doctrine of equivalents,
                       20   one or more claims of the ’527 Patent.
                       21         20.    Defendant also knowingly and intentionally induces infringement of
                       22   one or more claims of the ’527 Patent in violation of 35 U.S.C. § 271(b). Through
                       23   at least the filing and service of this Complaint, Defendant has had knowledge of the
                       24   ’527 Patent and the infringing nature of the Accused Products. Despite this
                       25   knowledge of the ’527 Patent, Defendant continues to actively encourage and
                       26   instruct its customers and end users (for example, through user manuals and online
                       27   instruction materials on its website) to use the Accused Products in ways that directly
                       28   infringe the ’527 Patent. Defendant does so knowing and intending that its customers

                                                                       5
                                                                   COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 6 of 8 Page ID #:6



                        1   and end users will commit these infringing acts. Defendant also continues to make,
                        2   use, offer for sale, sell, and/or import the Accused Products, despite its knowledge
                        3   of the ’527 Patent, thereby specifically intending for and inducing its customers to
                        4   infringe the ’527 Patent through the customers’ normal and customary use of the
                        5   Accused Products.
                        6         21.    Defendant has also infringed, and continues to infringe, one or more
                        7   claims of the ’527 Patent by selling, offering for sale, or importing into the United
                        8   States, the Accused Products, knowing that the Accused Products constitute a
                        9   material part of the inventions claimed in the ’527 Patent, are especially made or
                       10   adapted to infringe the ’527 Patent, and are not staple articles or commodities of
                       11   commerce suitable for non-infringing use. Defendant has been, and currently is,
RUSS, AUGUST & KABAT




                       12   contributorily infringing the ’527 Patent in violation of 35 U.S.C. §§ 271(c) and (f).
                       13         22.    The Accused Products satisfy all claim limitations of one or more
                       14   claims of the ’527 Patent. A claim chart comparing exemplary independent claim 1
                       15   of the ’527 Patent to representative Accused Products is attached as Exhibit 4.
                       16         23.    By making, using, offering for sale, selling and/or importing into the
                       17   United States the Accused Products, Defendant has injured Plaintiff and is liable for
                       18   infringement of the ’527 Patent pursuant to 35 U.S.C. § 271.
                       19         24.    As a result of Defendant’s infringement of the ’527 Patent, Plaintiff is
                       20   entitled to monetary damages in an amount adequate to compensate for Defendant’s
                       21   infringement, but in no event less than a reasonable royalty for the use made of the
                       22   invention by Defendant, together with interest and costs as fixed by the Court.
                       23         25.    Defendant’s infringing activities have injured and will continue to
                       24   injure Plaintiff, unless and until this Court enters an injunction prohibiting further
                       25   infringement of the ’527 Patent, and, specifically, enjoining further manufacture,
                       26   use, sale, importation, and/or offers for sale that come within the scope of the patent
                       27   claims.
                       28

                                                                      6
                                                                  COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 7 of 8 Page ID #:7



                        1                                  PRAYER FOR RELIEF
                        2         WHEREFORE, Plaintiff respectfully requests that this Court enter:
                        3         a.     A judgment in favor of Plaintiff that Defendant has infringed, either
                        4   literally and/or under the doctrine of equivalents, the Asserted Patents;
                        5         b.     A permanent injunction prohibiting Defendant from further acts of
                        6   infringement of the Asserted Patents;
                        7         c.     A judgment and order requiring Defendant to pay Plaintiff its damages,
                        8   costs, expenses, and pre-judgment and post-judgment interest for Defendant’s
                        9   infringement of the Asserted Patents;
                       10         d.     A judgment and order requiring Defendant to provide an accounting
                       11   and to pay supplemental damages to Plaintiff, including without limitation, pre-
RUSS, AUGUST & KABAT




                       12   judgment and post-judgment interest and compensation for infringing products
                       13   released after the filing of this case that are not colorably different from the Accused
                       14   Products;
                       15         e.     A judgment and order requiring Defendant to pay Plaintiff compulsory
                       16   ongoing licensing fees, as determined by the Court in equity;
                       17         f.     A judgment and order finding that this is an exceptional case within the
                       18   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees
                       19   against Defendant; and
                       20         g.     Any and all other relief as the Court may deem appropriate and just
                       21   under the circumstances.
                       22                             DEMAND FOR A JURY TRIAL
                       23         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a
                       24   trial by jury of any issues so triable by right.
                       25
                       26
                       27
                       28

                                                                        7
                                                                   COMPLAINT
                       Case 8:21-cv-01040-JVS-ADS Document 1 Filed 06/11/21 Page 8 of 8 Page ID #:8


                            DATED: June 11, 2021               Respectfully submitted,
                        1
                                                               RUSS, AUGUST & KABAT
                        2
                        3
                                                               By: /s/ Reza Mirzaie
                        4                                      Reza Mirzaie (CA SBN 246953)
                                                               rmirzaie@raklaw.com
                        5                                      Marc A. Fenster (CA SBN 181067)
                                                               mfenster@raklaw.com
                        6                                      Brian D. Ledahl (CA SBN 186579)
                                                               bledahl@raklaw.com
                        7                                      James A. Milkey (CA SBN 281213)
                                                               jmilkey@raklaw.com
                        8                                      Christian W. Conkle (CA SBN 306374)
                                                               cconkle@raklaw.com
                        9                                      Jonathan Ma (CA SBN 312773)
                                                               jma@raklaw.com
                       10                                      RUSS, AUGUST & KABAT
                                                               12424 Wilshire Boulevard, 12th Floor
                       11                                      Los Angeles, California 90025
                                                               Telephone: (310) 826-7474
RUSS, AUGUST & KABAT




                       12                                      Facsimile: (310) 826-6991
                       13
                       14                                      Attorneys for Plaintiff
                                                               SONRAI MEMORY LIMITED
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                  8
                                                              COMPLAINT
